The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strommer et al. (US Patent Pub. No. 2002/0049375).
Strommer discloses a method and apparatus for real time quantitative 3D image reconstruction of a moving organ and intra-body navigation (see Title).  The main example in the disclosure is “a system and method for image acquisition, playback and minimal invasive surgery, where the inspected organ is a heart” (see paragraph 99).  The system includes “a surgical tool (i.e., typically a minimal invasive surgical device) 174, MPS sensors 176 and 178, a mounting catheter 180 and a dilation catheter 182” (see paragraph 128 and Figure 2A; reading on “an elongate device including a flexible body).  The MPS sensors 176 and 178 read on “a tracking system disposed along at least a portion of the flexible body”, as recited in claim 1.  The system of Strommer provides a trajectory representation 608 to the user view a display (see Figure 17; see paragraphs 247-248; also see numeral 784 in Figure 20), thereby reading on a processor that receives “a route to a target location in an anatomy”.  Figure 27A illustrates a vessel segment including multiple side branches 1032, 1034 and 1036, and two main branches 1038 and 1040 (see paragraph 301).  Figure 27B illustrates a GUI on which is displayed a modified representation of the vessel segment shown in Figure 27A, where there is “a main section 1066, branches 1068 and 1070, a plurality of openings 1072, 1074 and 1076, a plurality of marks 1078, 1080 and 1082, a trajectory 1084 and a representation of a surgical tool 1086. Main section 1066 represents vessel 1030. Branches 1068 and 1070 represent main branches 1038 and 1040, respectively” (see paragraph 302).  Figure 27B thereby illustrates that a processor of Strommer determines one or more features of the route (e.g., side branches) based on a first anatomical representation (e.g., the representation of Figure 27A), generates a reduced anatomical representation (e.g., the representation of Figure 27B) based on the one or more features of the route, the reduced anatomical representation including passageway width (e.g., it can be seen clearly that the main branches and main section have varying diameters), receive real-time position information from the tracking system (e.g., a representation of a surgical tool 1086), associate the real-time position information to the reduced anatomical representation (e.g., the instrument position 1086 is shown directly in the anatomy of Figure 27B), and dynamically display the reduced anatomical representation with the associated real-time position information (e.g., “Representation 1086 represents the location and orientation of a surgical tool inside vessel 1030, such as surgical tool 486 (FIG. 16A). By employing GUI 1060, the operator can navigate the surgical tool through vessel 1030, to selected side branches of vessel 1030 during a surgical procedure” – see paragraph 305).  See paragraphs 300-305.
Regarding claims 3-4, it is noted that the features that are removed in Figure 27B (as compared to Figure 27A) are the side branches, and these side branches have been clipped in the reduced representation of Figure 27B.


Claims 9-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akimoto et al. (US Patent Pub. No. 2015/0057498).  
Akimoto teaches an endoscope system (see Title). “The insertion support apparatus 5 includes a CT data capturing section 21 that captures CT data as three-dimensional image information of a patient” (see paragraph 50).  “[W]hen a target region 36 is designated from the CT image data as shown in FIG. 2A or FIG. 10A, etc., the route setting section 29 has a function of a route data generating section 29a such as a route data generating circuit or the like that generates a route data from an insertion start position to a target position in the vicinity of the target region 36 in the bronchia 2 from the CT image data and the bronchia shape image 2a. For example, in FIGS. 10A, etc., R shows the route to the target position in the vicinity of the target region 36” (see paragraph 61).  These citations from paragraphs 50 and 61 read on the receiving and generating recitations of claim 9.  Figure 11 illustrates the use of a graphical user interface with respect to the teachings of Akimoto, thereby reading on line 2 of claim 9.
Figure 20 illustrates “a linear anatomical representation”, which reads on the displaying recitation in the last line of claim 9.  Figure 21 illustrates how this linear anatomical representation is created, and it is formed from sub-region R1 (see Figure 21B) and sub-region R2 (see Figure 21C).  As can be seen in Figure 20, the reduced anatomical representation includes the passageway width (as seen by larger width areas and narrower areas).
Regarding claim 10, it is noted that the anatomy discussed by Akimoto is the lungs and bronchial passageways of the lungs (see paragraph 13, “FIG. 2A is a diagram showing a shape image of bronchia“).
Regarding claim 12, it is noted that Figure 20 illustrates four points along the main passageway from which there are branches, and each have been cut-off merely to show the branch location without the extended branching path (see arrows pointing to such branches below):

    PNG
    media_image1.png
    267
    422
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Strommer in view of Ito et al. (US Patent Pub. No. 2011/0234780).
Strommer is described above with respect to claim 1.  While the detailed embodiments of Strommer relate to blood vessels, there is also brief mentioning that “If the inspected organs are the lungs, then the medical device is a respiratory rate monitor” (see paragraph 149) and “ECG monitor 464 can be replaced by a dedicated organ monitor to monitor the organ timing signals of an organ other than the heart, such as … lungs” (see paragraph 207).  In other words, Strommer envisions the use of its system for navigation within the lungs.  However, it is not clearly stated or implied that the structures would be branched airways, and Strommer does not teach displaying alternative route indicators, or anomalies such as wrong turn indicators or reverse indicators or an excessive bend indicator.
Ito teaches an endoscopic device, similar to that of Akimoto.  Similar to the passage of Akimoto’s paragraph 61, Ito teaches the following in paragraph 70:

By operating the input unit 14, the surgeon sets target site 9G of the lungs, which is a target position, with a pointer 14A or the like using the virtual image 6B. Incidentally, the surgeon may set any site such as a passing point along the way rather than the target site 9G. Once the target site 9G or the like is set, the insertion aid apparatus 3 calculates an insertion route R1, and displays the insertion route R1 in superimposition on the virtual image 6B as shown in FIG. 3. The insertion route R1 is a core line leading to the target site 9G out of core lines which link center-of gravity points or center points of lumen cross sections of the virtual endoscopic images.

However, Ito specifically teaches the use of these methods for the airways of the lung (see Figures 1 and 3, at least).  With regard to alternative routes, Ito teaches the following in paragraph 103-104:
Incidentally, if, for example, there is a target site 9G of a relatively large volume at an ending of the bronchus as shown in FIG. 19A, there might be multiple insertion routes R1A, R1B, and R1C as shown in FIG. 19B. Basically, the insertion aid apparatus 3 calculates the shortest route as the insertion route.
However, as shown in FIG. 20A, multiple insertion routes may be displayed simultaneously when selected by the surgeon. Alternatively, as shown in FIG. 20B, by displaying the shortest insertion route first, the next shortest insertion route may be displayed when, for example, a "2nd ROUTE" (next candidate display) button 6P presented in the display unit 6 of a touch panel type is pressed or selected by an operator. Of course, the "2nd ROUTE" button may be a dedicated mechanical button. On the other hand, when multiple insertion routes are displayed simultaneously, preferably the insertion routes are displayed in different colors, line shapes, or the like.

And with regard to indicating anomalies such as wrong turns, Ito teaches that “when the distal end portion 4C is located in a lumen off the insertion route due to a wrong operation … the image processing unit 10 of the insertion aid apparatus 3 can alert the surgeon by presenting a special display, for example, by displaying an X mark such as shown in FIG. 11 in addition to the superimposed display of the insertion route” (see paragraphs 89-90).
It would have been obvious to one of ordinary skill in the art at the time of the in invention to utilize the teachings of Strommer within the branching airways of the lungs, as hinted by Strommer themselves, but also in view of Ito since both references relate to navigation of branching lumens while Strommer emphasizes preferred embodiments of blood vessels but hints at the lungs, while Ito explicitly teaches the lungs, and both utilize processing to produce “reduced” views to improve and simplify the navigation process for a user.
It would have been obvious to one of ordinary skill in the art at the time of the in invention to “calculate multiple insertion routes” and the display them each to the surgeon, as taught by Ito and to incorporate this feature into the system of Strommer, thereby “allowing the surgeon to select the most suitable insertion route at the time even during an insertion operation, and thus provides good operability” (see paragraph 107 of Ito for all quotes in this paragraph).
It would have been obvious to one of ordinary skill in the art at the time of the invention to alert the user to the fact that a wrong path has been taken (e.g., at a bifurcation), as taught by Ito, and to incorporate this into the system and methods of Strommer, thereby ensuring that the surgeon navigates through the pre-planned pathway, thereby preventing unnecessary traversal of additional airways and adding extra time to the surgical procedure.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Strommer in view of Weingarten et al. (US Patent Pub. No. 2016/0005220).
Strommer is described above with respect to claim 1.  While the detailed embodiments of Strommer relate to blood vessels, there is also brief mentioning that “If the inspected organs are the lungs, then the medical device is a respiratory rate monitor” (see paragraph 149) and “ECG monitor 464 can be replaced by a dedicated organ monitor to monitor the organ timing signals of an organ other than the heart, such as … lungs” (see paragraph 207).  In other words, Strommer envisions the use of its system for navigation within the lungs.  However, there is no discussion of displaying an identified hazard relative to the insertion trajectory.
Weingarten teaches a dynamic 3D lung map view for tool navigation inside the lung (see Title).  At a certain point in the methods described by Weingarten, the electromagnetic navigation (EMN) system “determines whether sensor 94 is approaching one or more major blood vessels… when sensor 94 is close to major blood vessels, particularly where a tool 102, such as a biopsy or microwave ablation tool, is being deployed, there is added risk of injury to the patient, and the clinician may want to be aware that sensor 94 is close to major blood vessels to proceed with added caution. Thus, if EMN application 81 determines that sensor 94 is close major blood vessels, EMN application 81 may present an alert to the clinician” (see paragraph 60).  Weingarten teaches that “the 3D model may include lesions, markers, blood vessels, and/or a 3D rendering of the pleura”.  In other words, this teaches that blood vessels may be included in the model and while the navigation is occurring that the surgeon may additionally be alerted so as to be made aware of the proximity to the blood vessels.
It would have been obvious to one of ordinary skill in the art at the time of the invention to determine and identify the location of blood vessels (and other sensitive structures) along the pathway, as taught by Weingarten, and to alert a user of their presence and proximity within the navigation system and methods of Strommer because of the “added risk of injury to the patient, and the clinician may want to be aware that sensor 94 is close to major blood vessels to proceed with added caution” (see paragraph 60 of Weingarten).  In other words, providing this feature within Strommer would create a safer system, and likelihood of a safer outcome for the patient.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Akimoto alone.
Akimoto is described above with regard to claim 9.  In paragraph 6, Akimoto discusses that “in a case of performing insertion into a luminal organ which is branched complicatedly such as bronchia in a body cavity and examining (an affected tissue of) a target region on a distal end side of a luminal organ, or performing biopsy and treatment by a treatment instrument, there is a case where it is difficult to introduce a distal end of an insertion portion to a vicinity of the target region”.  Of note, Akimoto mentions in this quote “examining (an affected tissue of) a target region … or performing biopsy and treatment”.  It would be obvious to one of ordinary skill in the art that “an affected tissue” refers to a tissue comprising an abnormality or an anomaly, which would include such things as lesions and nodules.  Additionally, it would be obvious to one of ordinary skill in the art that “performing biopsy” on a tissue is most notably associated with removal of tissue samples suspected of being cancerous (i.e., tumors).
As such, while Akimoto does state outright that the “target region” is a lesion, nodule or tumor, it would have been obvious to one of ordinary skill in the art at the time of the invention that the disclosure of Akimoto is directed to providing a navigation system for guidance to these types of targets, and it is noted that the phrase “target region” and “target” is used throughout the disclosure of Akimoto with implications of these types of abnormalities within the lungs.

Claim 13-14 is rejected under 35 U.S.C. 103 as being unpatentable over Akimoto in view of Ito.
Akimoto is described above with regard to claim 9.  However, there is no discussion of displaying an alternate route to the target location.
Ito teaches an endoscopic device, similar to that of Akimoto.  Similar to the passage of Akimoto’s paragraph 61, Ito teaches the following in paragraph 70:

By operating the input unit 14, the surgeon sets target site 9G of the lungs, which is a target position, with a pointer 14A or the like using the virtual image 6B. Incidentally, the surgeon may set any site such as a passing point along the way rather than the target site 9G. Once the target site 9G or the like is set, the insertion aid apparatus 3 calculates an insertion route R1, and displays the insertion route R1 in superimposition on the virtual image 6B as shown in FIG. 3. The insertion route R1 is a core line leading to the target site 9G out of core lines which link center-of gravity points or center points of lumen cross sections of the virtual endoscopic images.

Then, in paragraph 103-104, Ito teaches the following:
Incidentally, if, for example, there is a target site 9G of a relatively large volume at an ending of the bronchus as shown in FIG. 19A, there might be multiple insertion routes R1A, R1B, and R1C as shown in FIG. 19B. Basically, the insertion aid apparatus 3 calculates the shortest route as the insertion route.
However, as shown in FIG. 20A, multiple insertion routes may be displayed simultaneously when selected by the surgeon. Alternatively, as shown in FIG. 20B, by displaying the shortest insertion route first, the next shortest insertion route may be displayed when, for example, a "2nd ROUTE" (next candidate display) button 6P presented in the display unit 6 of a touch panel type is pressed or selected by an operator. Of course, the "2nd ROUTE" button may be a dedicated mechanical button. On the other hand, when multiple insertion routes are displayed simultaneously, preferably the insertion routes are displayed in different colors, line shapes, or the like.

It would have been obvious to one of ordinary skill in the art at the time of the in invention to “calculate multiple insertion routes” and the display them each to the surgeon, as taught by Ito and to incorporate this feature into the system of Akimoto, thereby “allowing the surgeon to select the most suitable insertion route at the time even during an insertion operation, and thus provides good operability” (see paragraph 107 of Ito for all quotes in this paragraph).

Regarding claim 14, Ito teaches that “Once the target site 9G or the like is set, the insertion aid apparatus 3 calculates an insertion route R1, and displays the insertion route R1 in superimposition on the virtual image 6B as shown in FIG. 3” (see paragraph 70).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Akimoto in view of Weingarten.
Akimoto is described above with regard to claim 9.  However, there is no discussion of displaying an identified hazard relative to the insertion trajectory.
Weingarten teaches a dynamic 3D lung map view for tool navigation inside the lung (see Title).  At a certain point in the methods described by Weingarten, the electromagnetic navigation (EMN) system “determines whether sensor 94 is approaching one or more major blood vessels… when sensor 94 is close to major blood vessels, particularly where a tool 102, such as a biopsy or microwave ablation tool, is being deployed, there is added risk of injury to the patient, and the clinician may want to be aware that sensor 94 is close to major blood vessels to proceed with added caution. Thus, if EMN application 81 determines that sensor 94 is close major blood vessels, EMN application 81 may present an alert to the clinician” (see paragraph 60).  Weingarten teaches that “the 3D model may include lesions, markers, blood vessels, and/or a 3D rendering of the pleura”.  In other words, this teaches that blood vessels may be included in the model and while the navigation is occurring that the surgeon may additionally be alerted so as to be made aware of the proximity to the blood vessels.
It would have been obvious to one of ordinary skill in the art at the time of the invention to determine and identify the location of blood vessels (and other sensitive structures) along the pathway, as taught by Weingarten, and to alert a user of their presence and proximity within the system and methods of Akimoto because of the “added risk of injury to the patient, and the clinician may want to be aware that sensor 94 is close to major blood vessels to proceed with added caution” (see paragraph 60 of Weingarten).  In other words, providing this feature within Akimoto would create a safer system, and likelihood of a safer outcome for the patient.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Akimoto in view of Strommer.
Akimoto is described above with regard to claim 9.  While Akimoto incorporates a “a position estimation section that estimates a distal end position of an endoscope insertion portion” (see Abstract), there is no discussion or figure illustrating mapping the position to the reduced anatomical representation.
Strommer teaches a method and apparatus for real time quantitative 3D image reconstruction of a moving organ and intra-body navigation (see Title).  The system includes MPS sensors 176 and 178 attached to surgical instruments that are inserted through bifurcating anatomy.  The system of Strommer provides a trajectory representation 608 to the user view a display (see Figure 17; see paragraphs 247-248; also see numeral 784 in Figure 20).  Figure 27A illustrates a vessel segment including multiple side branches 1032, 1034 and 1036, and two main branches 1038 and 1040 (see paragraph 301).  Figure 27B illustrates a GUI on which is displayed a modified representation of the vessel segment shown in Figure 27A, where there is “a main section 1066, branches 1068 and 1070, a plurality of openings 1072, 1074 and 1076, a plurality of marks 1078, 1080 and 1082, a trajectory 1084 and a representation of a surgical tool 1086. Main section 1066 represents vessel 1030. Branches 1068 and 1070 represent main branches 1038 and 1040, respectively” (see paragraph 302).  Figure 27B thereby illustrates that a processor of Strommer determines one or more features of the route (e.g., side branches) based on a first anatomical representation (e.g., the representation of Figure 27A), generates a reduced anatomical representation (e.g., the representation of Figure 27B) based on the one or more features of the route, the reduced anatomical representation including passageway width (e.g., it can be seen clearly that the main branches and main section have varying diameters), receive real-time position information from the tracking system (e.g., a representation of a surgical tool 1086), associate the real-time position information to the reduced anatomical representation (e.g., the instrument position 1086 is shown directly in the anatomy of Figure 27B), and dynamically display the reduced anatomical representation with the associated real-time position information (e.g., “Representation 1086 represents the location and orientation of a surgical tool inside vessel 1030, such as surgical tool 486 (FIG. 16A). By employing GUI 1060, the operator can navigate the surgical tool through vessel 1030, to selected side branches of vessel 1030 during a surgical procedure” – see paragraph 305).  See paragraphs 300-305.
It would have been obvious to one of ordinary skill in the art at the time of the invention to display the position of the surgical instrument on the reduced, linear anatomical display of Akimoto, as is taught by Strommer in its own version of the reduced anatomical display, thereby providing the actual position of the distal end of the instrument with respect to the walls of the inserted lumen (as the benefit added by the incorporation), as opposed to displaying a core line 35 and assuming that insertion is along the core line and only estimating the position, which is taught in paragraph 72 of Akimoto (and which would provide less safety for the patient).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Akimoto in view of Strommer as applied to claim 16, and further in view of Ito.
Akimoto in combination with Strommer is described above with regard to claim 16.  However, neither reference appears to describe a process involving the determination of anomalies (which according to paragraph 146 of the original specification, anomalies include “a wrong turn and/or extending beyond the end of the simplified route path”).
Ito teaches an endoscopic device, similar to that of Akimoto.  Similar to the passage of Akimoto’s paragraph 61, Ito teaches the following in paragraph 70:

By operating the input unit 14, the surgeon sets target site 9G of the lungs, which is a target position, with a pointer 14A or the like using the virtual image 6B. Incidentally, the surgeon may set any site such as a passing point along the way rather than the target site 9G. Once the target site 9G or the like is set, the insertion aid apparatus 3 calculates an insertion route R1, and displays the insertion route R1 in superimposition on the virtual image 6B as shown in FIG. 3. The insertion route R1 is a core line leading to the target site 9G out of core lines which link center-of gravity points or center points of lumen cross sections of the virtual endoscopic images.

Additionally, Ito teaches that “when the distal end portion 4C is located in a lumen off the insertion route due to a wrong operation … the image processing unit 10 of the insertion aid apparatus 3 can alert the surgeon by presenting a special display, for example, by displaying an X mark such as shown in FIG. 11 in addition to the superimposed display of the insertion route” (see paragraphs 89-90).
It would have been obvious to one of ordinary skill in the art at the time of the invention to alert the user to the fact that a wrong path has been taken (e.g., at a bifurcation), as taught by Ito, and to incorporate this into the system and methods of Akimoto as combined with Strommer, thereby ensuring that the surgeon navigates through the pre-planned pathway, thereby preventing unnecessary traversal of additional airways and adding extra time to the surgical procedure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554. The examiner can normally be reached M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M KISH/           Primary Examiner, Art Unit 3799